149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Herbert E. BUNDY, Appellant,v.PARK PLACE; Mary Laughlin; Madeline Clark; Eilen Liddell;William E. Wilkins, Sued as William Wilkins; Cityof Des Moines, IA; Floyd Jones; DesMoines Human RightsCommission, Appellees.
No. 97-3306SI.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1998.Filed May 12, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Herbert E. Bundy appeals the district court's dismissal of his civil rights lawsuit against Park Place and others.  Having reviewed the record and the parties' briefs, we conclude an opinion would have no precedential value.  We thus affirm the district court's dismissal without further discussion.  See 8th Cir.  R. 47B.


2
We deny Bundy's motion on appeal for judgment against Madeline Clark.


3
A true copy.